EXHIBIT 1 FOR IMMEDIATE RELEASE Global Sources Press Contact in Asia: Global Sources Investor Contact in Asia: Camellia So Eddie Heng Tel: (852) 2555-5021 Tel: (65) 6547-2850 e-mail: cso@globalsources.com e-mail: investor@globalsources.com Global Sources Press Contact in U.S.: Global Sources Investor Contact in U.S.: James W.W. Strachan Christiane Pelz & Moriah Shilton Tel: (1 480) 664 8309 Lippert/Heilshorn & Associates, Inc. e-mail: strachan@globalsources.com Tel: (1 415) 433-3777 e-mail: investor@globalsources.com Global Sources Announces $50 Million Share Buyback Program NEW YORK, February 4, 2008 – Global Sources Ltd. (NASDAQ: GSOL) announced today its board of directors has authorized a program to buyback up to $50 million of common shares.The company intends, from time to time, as business conditions warrant, to purchase shares in the open market or through private transactions. The buyback program does not obligate the company to buyback any specific number of shares and may be suspended or terminated at any time at management’s discretion. The timing and amount of any buyback of shares will be determined by management, based on its evaluation of market conditions and other factors.As of January 31, 2008, the company had approximately 46.6 million shares outstanding. About Global Sources Global Sources is a leading business-to-business media company and a primary facilitator of trade with Greater China. The core business is facilitating trade from Greater China to the world, using a wide range of English-language media.
